DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Election/Restrictions & Status of Claims
Claims 1-12 and 19-30 remain for examination and are examined in the instant office action wherein claims 1-3, 5-6, 8, 19-24 and 26 have been currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-12 and 19-30, instant claims 1 and 19 require method(s) comprising: “forming a solid cylindrical bar of martensitic stainless steel material into a shape of the sucker rod, the shape having a solid cross section” {claim 1} “producing multiple sucker rod shapes from multiple solid cylindrical bars of martensitic stainless steel material, the shapes having solid cross sections” {claim 19} as the first step of the method. However, instant claims then require performing method steps on “the martensitic stainless steel material”. It is unclear how the steps can be performed on the steel material since the material is the shape of sucker rod. Therefore it is unclear whether the instant claims are requiring that a) steel material undergo all of the steel processing first before being made into a sucker rod before installation in the well or b) steel material made into a sucker rod then undergoing the steel processing followed by the installation in the well. It is also pointed out that the recitation of “installing the sucker rod in the well ….” {last two lines of claim 1} is not consistent with the preamble of claim 1 of “a method of producing a sucker rod for use in a subterranean well ” rather it is directed to “using” or installing the “sucker rod” in the well.
Moreover, instant claims 1 and 19 require “installing the sucker rod in the well, thereby placing the martensitic stainless steel material in direct contact with a fluid in the well” {claim 1} and “connecting the sucker rods in a rod string” {claim 19}. There is insufficient antecedent basis for this limitation in the claim as the claims now recite “a shape of the sucker rod” {claim 1} and “multiple sucker rod shapes” {claim 19} rather than the sucker rod(s) in the claims.
Regarding claims 7-9 and 25-27, instant claim 7 requires “The method of claim 1, further comprising forging the material” while claim 25 requires “The method of claim 1, further comprising forging the material”. However, the claims as amended require forming or producing rod shape. It is unclear how forging would be done on already shaped would result in the sucker rod required by the instant claims 1 and 19. 
Claims 2-12 and 20-30 are dependents of claims 1 and 19 and are also indefinite as they do not resolve the issues pointed out above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 4,904,502 of Kallenbach (US’502).
Regarding claims 12 and 30, claims 12 and 30 are written in the form of product-by-process claims. MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
US 4,904,502 of Kallenbach (US’502) teaches “sucker rods coated with compositions comprising arylene sulfide polymers for use in well pumping operations under corrosive environment conditions” {col 1:17-21} “Various types of steels such as low-, medium-, and high-carbon steel and stainless steels (martensitic, ferritic, and austenitic types) are examples of such preferred substrates.” {col 6:15-20} “For example, sucker rods (connecting rods) which are widely used in oil producing wells under artificial lift (pumping) conditions are subject to replacement because of corrosion and wear.” “Sucker rods typically come in lengths of 25 or 30 feet depending on the type of coupling used” {col 7:30-35, 44-45}  Therefore, the prior art teaches of the product and the structure implied by the steps of the process limitations of the instant claims of a) “sucker rod” made from a martensitic stainless steel and b) “artificial lift system” made of sucker rods made from martensitic stainless steel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed inventi7on is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-12, 19-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,797,993  of TANCZYN (US’993) and further in view of US 2015/0299863 A1 of Champagne (US’863).
Regarding claims 1-2 and 19-20, US 2,797,993 of TANCZYN (US’993) teaches “chromium-nickel stainless steels. More particularly, it is directed to pre- ciptation-hardenable chromium-nickel stainless steels and a method for producing the hardened steel. As well, it relates to precipitation-hardened products or manufactures fabricated from such steels, particularly those displaying high resistance to corrosion and retaining high strength qualities when exposed to enduring high temperature duty.” “All of the results noted are achieved by what may properly be termed a single treatment alloy. That is, I produce an alloy which, following transformation treatment whereby the unstable austenite is transformed to a structure which includes chromium-nickel martensite, with copper, however, remaining captured in solution, is thereafter hardened in a single heat-treatment operation” {col 1:14-22, 7:1-8} which reads on the martensitic stainless steel of the instant claims.
US’993 further teaches that the method of making the steel includes “Typically and according to the practice of my invention my new steel, either in the form of a casting or as worked from the ingot into plate, sheet, strip, bars, rods and wire, is solution-treated at a temperature ranging from about 1700° to about 2000° F. It is quenched in air or in oil at about 400° F. per minute, to room temperature, or down to about -100° F. This conditions the steel for subsequent forming and fabrication; also for final hardening of the product which is thus formed and fabricated.” {col 4:9-18}The shape of the prior art reads on “a rod shape”, “the shape having a solid cross section” as one skilled in the art recognizes that the rod would have a solid cross section. Furthermore, as noted above, prior art teaches solution-treated at a temperature ranging from about 1700° to about 2000° F which converts to from about 926.67°C to about 1093.33°C. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature and/or time over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Therefore, the teachings of the prior art US’993 read on the limitation of “maintaining a temperature of a martensitic stainless steel material above a martensite transformation temperature for the material” as well air quenching of the material of the instant claims.
It is noted that US’993 does not teach of a “sucker rod” and the artificial lift system with connecting the sucker rods as claimed in the instant claims 1 and 19. 
US 2015/0299863 A1 of Champagne (US’863) teaches [0003] “improving the operational life of sucker rods, couplings, pump parts and rods or similar down hole equipment (collected referred to herein as “production parts”) for use in the oil and gas industry,” “[0004] Many working oil wells depends on the sucker rods and couplings to transfer the vertical motion of the surface mounted drive system to the pump assembly located down bore in the well. The coupled string of sucker rods moves inside a tube and is connected to a pump. The combination lifts the produced fluids from the bottom of the well to the surface. Many production parts (some are fiberglass, etc.) cre solid cylindrical forged steel alloy sections with upset ends that have male threads and wrench flats, to facilitate assembly into a “rod string” made up of many sucker rods, joined with double female couplers.” “[0006] Corrosion is known to be one of the major issues contributing to the degradation and failure of equipment, such as the sucker rods, in the oil industry. It is a phenomenon that develops in confined regions of a metallic material in contact with a corrosive medium.” “[0039] There exists an empirical relationship between the alloy content of a material, and its pitting corrosion resistance. This relationship is known as the Pitting Resistance Equivalent Number (PREN), as indicated by the following equation: PREN=% Cr+3.3(% Mo+0.5% W)+16% N, in which the chemical elements (Chromium-Cr, Molybdenum-Mo, Tungsten-W, and Nitrogen-N) are in weight percent. The higher the PREN, the better the pitting resistance. Alloys such as martensitic stainless steels, duplex stainless steels, and nickel-based alloys, have been effective in providing enhanced corrosion/pitting resistance.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the martensitic stainless steel of US’993 and employ it as a sucker rod as suggested by US’863 since the martensitic stainless have been effective in providing enhanced corrosion/pitting resistance as shown by US’863 and martensitic stainless steel of US’993 “exhibits high resistance to corrosion, and high strength properties when exposed to high temperature working conditions”{col 1:40-45}. 
With respect to the limitation of “for use in a subterranean well” of the instant claim 1, it is noted that it is a preamble statement reciting purpose or intended use. MPEP provides that If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. See MPEP § 2112.02 II. Moreover, the prior art teaches US’863 “[0003] The present invention relates in general to the field of subterranean extraction oil and gas.” thereby reading on the instant limitations.
Regarding claim 19, please see claim1 with respect to maintaining and air quenching of the sucker rod. It is noted that the instant method requires “A method of flowing a fluid from a subterranean well” in the preamble. As noted above, the prior art (US’863) teaches [0003] “i “[0003] The present invention relates in general to the field of subterranean extraction oil and gas. More particularly, the present invention relates to a method for improving the operational life of sucker rods, couplings, pump parts and rods or similar down hole equipment (collected referred to herein as “production parts”) for use in the oil and gas industry” thereby reading on  the subterranean well limitations of the instant claims. In addition, the prior art US’863 teaches “[0004] Many working oil wells depends on the sucker rods and couplings to transfer the vertical motion of the surface mounted drive system to the pump assembly located down bore in the well. The coupled string of sucker rods moves inside a tube and is connected to a pump. The combination lifts the produced fluids from the bottom of the well to the surface. Many production parts (some are fiberglass, etc.) cre solid cylindrical forged steel alloy sections with upset ends that have male threads and wrench flats, to facilitate assembly into a “rod string” made up of many sucker rods, joined with double female couplers.” Therefore, the prior art teaches “a method of flowing fluid” as well as the limitation “producing multiple sucker rods” and “operating the downhole pump, thereby flowing the fluid from the well” of the instant claims. 
Regarding claims 3 and 21, it is noted that the prior art US’993 teaches via examples {col 5: 12-15} that the solution treatment being done for one-half hour thereby reading on the instant claimed limitation.
Regarding claims 4-6 and 22-24, US’993 further teaches “After forming the material into desired products, I achieve successful hardening, in simple and direct manner and without specialized equipment, by reheating the metal to a temperature range from about 800° F. to about 1200° F. and then cooling. Ordinarily and preferably I hold the steel in the furnace for about one hour, although this ageing time may endure up to about eight hours without appreciable over-ageing.” thereby reading on the instant claimed limitations of tempering, the tempering temperature and duration. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature and/or time over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 10-11 and 28-29, the prior art US’963 teaches that its steel has “carbon up to about 0.10% maximum” and “molybdenum about 1.00% to 3.50%” {claim 1} meaning that the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 12 and 30, claims 12 and 30 are written in the form of product-by-process claims. MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
US 4,904,502 of Kallenbach (US’502) teaches “sucker rods coated with compositions comprising arylene sulfide polymers for use in well pumping operations under corrosive environment conditions” {col 1:17-21} “Various types of steels such as low-, medium-, and high-carbon steel and stainless steels (martensitic, ferritic, and austenitic types) are examples of such preferred substrates.” {col 6:15-20} “For example, sucker rods (connecting rods) which are widely used in oil producing wells under artificial lift (pumping) conditions are subject to replacement because of corrosion and wear.” “Sucker rods typically come in lengths of 25 or 30 feet depending on the type of coupling used” {col 7:30-35, 44-45}  Therefore, the prior art teaches of the product and the structure implied by the steps of the process limitations of the instant claims of a) “sucker rod” made from a martensitic stainless steel and b) “artificial lift system” made of sucker rods made from martensitic stainless steel.
Response to Arguments
Applicant's arguments regarding the 112(b) rejections “material”/”sucker rod” and the separable rejection have been fully considered but they are not persuasive. Instant claims 1 and 19 require method(s) comprising: “forming a solid cylindrical bar of martensitic stainless steel material into a shape of the sucker rod, the shape having a solid cross section” {claim 1} “producing multiple sucker rod shapes from multiple solid cylindrical bars of martensitic stainless steel material, the shapes having solid cross sections” {claim 19} as the first step of the method. However, instant claims then require performing method steps on “the martensitic stainless steel material”. It is unclear how the steps can be performed on the steel material since the material is the shape of sucker rod. Therefore it is unclear whether the instant claims are requiring that a) steel material undergo all of the steel processing first before being made into a sucker rod before installation in the well or b) steel material made into a sucker rod then undergoing the steel processing followed by the installation in the well.
Applicant’s arguments with respect to claims 1-12 and 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733